     Case 20-80240-JJG-11V      Doc 39   Filed 06/22/20   EOD 06/22/20 17:22:13     Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT                      SF00075 (rev 06/2018)
                                 Southern District of Indiana
                             101 NW M.L. King Jr. Blvd., Rm. 352
                                   Evansville, IN 47708
In re:

Rock Church of The Wabash Valley, Inc,                    Case No. 20−80240−JJG−11V
           Debtor.

                               NOTICE OF DEFICIENT FILING

An Application to Employ was filed on June 22, 2020, by Debtor Rock Church of The
Wabash Valley, Inc.

NOTICE IS GIVEN that the document is deficient as follows:

         PDF and docket text do not match. Docket text refers to application to set
         procedure for draw on retainer, but this is not mentioned in the PDF and
         Objection notice has not been filed.

NOTICE IS FURTHER GIVEN that failure to cure the above deficiencies by July 6, 2020,
may result in the striking of the deficient filing or the dismissal of this case without further
notice.

Dated: June 22, 2020                            Kevin P. Dempsey
                                                Clerk, U.S. Bankruptcy Court
